USDC IN/ND case 3:20-cv-00590-DRL-MGG document 6 filed 08/24/20 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 BRIAN TAYLOR,

                      Petitioner,

        v.                                         CAUSE NO. 3:20-CV-590-DRL-MGG

 WARDEN,

                      Respondent.

                                    OPINION & ORDER

       Brian Taylor, a prisoner without a lawyer, filed an amended habeas corpus

petition (ECF 5) challenging the prison disciplinary hearing (MCF 20-02-003) where a

Disciplinary Hearing Officer (DHO) found him guilty of Possession of Electronic Device

in violation of Indiana Department of Correction offense B-207 on March 11, 2020. As a

result, he was sanctioned with the loss of 90 days earned credit time and demoted from

Credit Class 1 to Credit Class 2. Mr. Taylor raises one ground for seeking habeas corpus

relief—that there was insufficient evidence to have found him guilty.

       In the disciplinary context, “the relevant question is whether there is any evidence

in the record that could support the conclusion reached by the disciplinary board.”

Superintendent v. Hill, 472 U.S. 445, 455-56 (1985).

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no more
       than a modicum of evidence. Even meager proof will suffice, so long as the
       record is not so devoid of evidence that the findings of the disciplinary
       board were without support or otherwise arbitrary. Although some
       evidence is not much, it still must point to the accused’s guilt. It is not our
USDC IN/ND case 3:20-cv-00590-DRL-MGG document 6 filed 08/24/20 page 2 of 3


       province to assess the comparative weight of the evidence underlying the
       disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations, parenthesis,

and ellipsis omitted). Even a conduct report alone can be sufficient evidence to support a

finding of guilt. McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999). Here, the conduct

report states:

       On January 31, 2020, during a search of Offender Taylor, Brian
       DOC#120783 PHU 219 property I Investigator, N. Johnson found an LG cell
       phone charger and cord. These items were located in the property box
       assigned to Taylor. Offender Taylor denied the item being his.

ECF 5-1 at 1.

       Mr. Taylor argues his property was comingled with his cellmate’s property when

their cell was searched. That is to say, he wanted the DHO to believe him rather than the

investigator who said it was found in Mr. Taylor’s property box. However, it is not for

this court to reweigh the evidence. Webb, 224 F.3d at 652. The DHO believed the

investigator. Doing so wasn’t arbitrary or irrational.

       Mr. Taylor argues his cellmate admitted the charger was his. It would not have

been arbitrary or irrational to have disbelieved the cellmate. However, even if the DHO

believed his cellmate, Mr. Taylor could still have been found guilty if the DHO believed

they jointly owned or shared the charger. Moreover, he could have found Mr. Taylor

guilty even if it was unclear which of them owned the charger found in their cell. Cf.

Superintendent v. Hill, 472 U.S. 445, 456-57 (1985) (disciplinary action supported when

inmate was one of three seen fleeing from scene of assault even when victim denied

fellow inmates had assaulted him); Hamilton v. O’Leary, 976 F.2d 341, 346 (7th Cir. 1992)


                                             2
USDC IN/ND case 3:20-cv-00590-DRL-MGG document 6 filed 08/24/20 page 3 of 3


(discovery of weapon in area controlled by four inmates created twenty-five percent

chance of guilt supporting disciplinary action); Mason v. Sargent, 898 F.2d 679, 680 (8th

Cir. 1990) (disciplinary action supported when contraband was found in locker shared

by two inmates).

      If Mr. Taylor wants to appeal this order, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because, under 28 U.S.C. § 1915(a)(3), an appeal in this case could not

be taken in good faith. Nevertheless, if he files a notice of appeal, he may ask the United

States Court of Appeals for leave to proceed in forma pauperis by filing a motion there

along with a copy of this order demonstrating that he has already been denied leave to

proceed in forma pauperis here.

       For these reasons, the court:

      (1) DENIES the amended habeas corpus petition pursuant to Section 2254 Habeas

Corpus Rule 4;

      (2) DIRECTS the clerk to enter judgment; and

      (3) DENIES Brian Taylor leave to appeal in forma pauperis.

      SO ORDERED.

      August 24, 2020                           s/ Damon R. Leichty
                                                Judge, United States District Court




                                            3
